Citation Nr: 0203134	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-19 992	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.

2.  Entitlement to a compensable evaluation for headaches.

3.  Entitlement to a compensable evaluation for residuals of 
a right orbital fracture with facial scars.

4.  Entitlement to a compensable evaluation for residuals of 
a right mandibular fracture.

5.  Entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 based on multiple, 
noncompensable disabilities.

(The issue of entitlement to service connection for residuals 
of an injury to the neck, shoulder and upper back will be the 
subject of a later decision.)




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from February 1983 to October 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (the RO) which granted entitlement to service 
connection for hypertension, headaches and right orbital 
fracture with facial scars.  Each of these disabilities was 
assigned a noncompensable evaluation effective November 1, 
1998, the day after the veteran left naval service.  
Entitlement to a 10 percent evaluation under the provisions 
of 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities and entitlement to an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) were 
also denied.    

A June 1999 rating decision granted entitlement to service 
connection for residuals of a right mandibular fracture and 
assigned a noncompensable evaluation effective November 1, 
1998.

The veteran testified at a personal hearing chaired by the 
undersigned at the RO in October 2001.

Other issues

Entitlement to service connection for neck, shoulder and back 
disabilities was denied in the March 1999 RO rating 
decisions, and the veteran appealed.  Based on a review of 
the record, which show that the veteran's neck, shoulder and 
back complaints stem from one incident and involve the same 
claimed symptomatology, the Board believes that the 
separately developed issues of entitlement to service 
connection for neck disability, for shoulder disability, and 
for upper back disability should be combined into one issue.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of an 
injury to the neck, shoulder and upper back pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran's blood pressure readings on file are all under 150 
systolic and under 95 diastolic.

2.  The evidence of record indicates that the veteran has 
mild tension headaches that do not cause any lost time from 
work.

3.  The veteran has no more than a slightly disfiguring scar 
of the face.

4.  The medical evidence of record indicates that there is no 
more than slight displacement of the mandible.

5.  The veteran's service-connected disabilities have not 
been shown to result in interference with normal 
employability.

6.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
hypertension, headaches, residuals of a right orbital 
fracture with facial scars and/or  residuals of a right 
mandibular fracture so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2001).

2.  The schedular criteria for a compensable rating for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100 (2001).

3.  The schedular criteria for a compensable rating for 
residuals of a right orbital fracture with facial scars have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7805 (2001).

4.  The schedular criteria for a compensable rating for 
residuals of a right mandibular fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.150, Diagnostic 
Codes 9904, 9905 (2001).

5.  The criteria for a compensable disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2001).

6.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for four 
service-connected disabilities, each of which is rated 
noncompensably disabling.  He also seeks a compensable rating 
via the application of 38 C.F.R. § 3.324 (2001), which as 
explained in greater detail below allows for the assignment 
of a compensable rating when there exist multiple 
disabilities which, although individually noncompensable, 
interfere with normal employability.

In the interest of clarity, after addressing some preliminary 
matters, the Board will review the relevant law and 
regulations.  The Board will then address the issues on 
appeal.

Initial matters - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issues on appeal.  

With respect to the notice provisions of the VCAA, the 
veteran was informed in the August 1999 Statement of the Case 
and in the August 2001 Supplemental Statement of the Case of 
the relevant law and regulations and the types of evidence 
that could be submitted by him in support of his claims.  He 
was specifically informed of the pertinent provisions of the 
VCAA in the August 2001 Supplemental Statement of the Case.  
The veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his claims 
folder.

With respect to VA's duty to assist the veteran in the 
development of his claim, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  

There is relevant evidence on file pertaining to the 
veteran's service-connected disabilities in the form of the 
veteran's service medical records.  In addition, the veteran 
was examined by VA in February 1999; those examination 
reports are on file.  The Board believes that the record 
already contains sufficient medical evidence with which it 
may render an informed decision on each of the issues 
addressed in this decision.

The veteran has been accorded ample opportunity to present 
argument in support of his claims, including presenting his 
own testimony at a personal hearing before the undersigned in 
October 2001. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the appellant 
or aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits on the issues on appeal.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Specific rating criteria will be set forth in connection with 
the Board's discussion of specific service-connected 
disabilities below.

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  Under such 
circumstances, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to a compensable evaluation for hypertension.

Factual Background

When examined during service in December 1988, the veteran's 
blood pressure was 120/82.  When examined in January 1996, 
the veteran's blood pressure was 132/92.  Blood pressure 
readings in February 1996 were 126/90, 128/94, and 127/92.  
His blood pressure was 148/89 in January 1998.  On retirement 
examination in July 1998, the veteran's blood pressure was 
132/70; labile hypertension was noted.  

VA blood pressure readings on three different days in 
February 1999 were 140/92, 140/90, and 138/92.  On VA 
disability evaluation in February 1999, the veteran's blood 
pressure was noted to be 145/78 and 140/88.  The veteran 
noted that he had never taken any medication for hypertension 
and that he did not have any dizziness, tinnitus, syncope, 
chest pain, or heart disease.  The diagnoses included high 
blood pressure, on no treatment.

At his personal hearing before the undersigned at the RO in 
October 2001, the veteran testified that he was not receiving 
treatment for his high blood pressure. 

Law and regulations

The appellant is currently assigned a noncompensable 
evaluation for his service-connected hypertension under 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).

The Board observes in passing that effective January 12, 
1998, VA revised the criteria for diagnosing and evaluating 
cardiovascular disabilities.  62 Fed. Reg. 65207-65224 
(1997).  The veteran left naval service on October 31, 1998.   
Because the veteran's claim was filed after the regulatory 
change occurred, only the current version of the schedular 
criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VAOPGCPREC 3-00.  

A 10 percent evaluation is assigned for hypertension when 
diastolic pressure is predominantly 100 or more, systolic 
pressure is predominantly 160 or more, or if the individual 
has a history of diastolic pressure predominantly 100 or more 
and requires continuous medication for control of the 
hypertension; a 20 percent evaluation is warranted for 
hypertension when diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more; a 40 
percent evaluation is warranted for hypertension when 
diastolic pressure is 120 or more; and a 60 percent 
evaluation is warranted for hypertension when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

Analysis

The veteran's medical records have been carefully evaluated.  
Blood pressure readings on file show all systolic readings 
below 150 and all diastolic readings below 95.  This is 
consistent with the assignment of a noncompensable disability 
rating under 38 C.F.R. §§ 4.31 and 4.104 (2001), since the 
schedular requirements for a 10 percent or higher disability 
rating are not met or approximated.  See also 38 C.F.R. § 4.7 
(2001). 

The veteran has not contended that his hypertension causes 
him any problem.  On VA examination in February 1999, he said 
that he was not taking any medication for hypertension, and 
during his personal hearing in October 2001 he reiterated 
that he was receiving no treatment for hypertension [hearing 
transcript, page 8-9].  

In summary, based on the evidence of record and the schedular 
criteria noted above, the veteran's symptomatology is not 
severe enough to warrant a 10 percent evaluation.  Therefore, 
his claim for entitlement to a compensable evaluation for 
service-connected hypertension is denied.

2.  Entitlement to a compensable evaluation for headaches.

The appellant is seeking a compensable evaluation for his 
service-connected headaches, which he contends occur at least 
once a week.

Factual Background

The veteran's service medical records reveal that he incurred 
facial trauma in a motorcycle accident in September 1987.  He 
complained of headaches in July 1998.  

On VA neurological evaluation in February 1999, the veteran 
complained of headaches since the motorcycle accident in 
service.  He said that he had headaches 1-2 times a week, 
mainly in the posterior cervical area with radiation into the 
occipital area bilaterally.  He indicated that he had never 
had to miss work due to headaches and that aspirin helped.  
He did not have any photophobia, nausea, vomiting, or focal 
neurological symptoms.  Neurological examination was within 
normal limits.  The pertinent diagnosis was episodic muscle 
tension type headaches, mild.

The veteran testified at his October 2001 hearing that he had 
headaches 1-2 times a week and that his headaches did not 
affect his job performance [hearing transcript, pages 9-10].

Law and regulations

The veteran is currently assigned a noncompensable evaluation 
for his service-connected muscle tension type headaches under 
Diagnostic Codes 8199-8100.  Diagnostic Code 8199 is used to 
identify miscellaneous disabilities that are not specifically 
listed in the Schedule for Rating Disabilities (Schedule), 
but are rated by analogy to similar disabilities under the 
Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2001).  Diagnostic 
Code 8111 is used to rate migraine headaches.

Muscle tension headaches are not covered by a specific rating 
code.  When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2001).  Coordination of 
rating with impairment of function will be expected in all 
cases.  See 38 C.F.R. §§ 4.10, 4.21 (2001).

Under Diagnostic Code 8100, a zero percent evaluation is 
warranted for migraine headaches with less frequent attacks.  
A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  [According to Webster's New 
World Dictionary of American English, Third College Edition 
(1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."]

It should be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not necessarily 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. §§ 4.2, 4.6 
(2001).

Analysis

The veteran has reported having tension headaches 
approximately 1-2 times a week that are helped by aspirin and 
do not involve photophobia, nausea, vomiting, or neurological 
symptoms.  He has stated that he has not missed any time from 
work due to his headaches.  His headaches were considered 
mild by the examining physician on VA examination in February 
1999.  

In short, the evidence of record indicates that the veteran's 
service-connected headaches are mild and controlled with 
aspirin, with no evidence that they involve prostrating 
attacks or that they interfere with his ability to perform 
his job.  Based on the above evidence, which is 
uncontroverted, the Board concludes that the veteran's 
service-connected headaches are noncompensably disabling 
under the schedular criteria.  Because the preponderance of 
the evidence is against the veteran's claim as to this issue, 
his claim of entitlement to a compensable evaluation for 
service-connected headaches is denied.


3.  Entitlement to a compensable evaluation for residuals of 
a right orbital fracture with facial scars.

The appellant is also seeking a compensable evaluation for 
his service-connected residuals of a right orbital fracture 
with facial scars.  He has testified that his service-
connected facial scars result in difficulty blinking.  

Factual Background

The veteran's service medical records reveal that he was 
hospitalized in September 1987 due to a motorcycle accident.  
He complained of facial and jaw pain.  He sustained a right 
zygomatic fracture [as well as a mandibular fracture, which 
will be discussed below] and underwent facial surgery.  X-
rays of the facial fractures in October 1987 showed healing 
fractures in good position, with metallic sutures in several 
areas.  Subsequent examinations in service noted facial scars 
and drooping of the right eye.  

On VA compensation evaluation in February 1999, the veteran 
complained of immobility of the right lower eyelid and some 
excess tearing in the morning; he did not have any visual 
problem.  It was noted on physical examination that his face 
was not disfigured.  There was a slight tightness and loss of 
flexibility of the right lower eyelid; he could close his 
eyes tightly.  The examiner's impressions included facial 
scars.  There was no facial weakness or sensory loss on VA 
neurological examination in February 1999.

The veteran testified at his October 2001 hearing that his 
eye scar made it difficult for him to blink quickly, which 
made it easier for things to get in his eye [hearing 
transcript, page 11]. 

Law and regulations

The veteran is currently assigned a noncompensable evaluation 
for his service-connected residuals of a right orbital 
fracture with facial scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001) [scars, disfiguring, head, face 
and neck].

Scars of the head, face, or neck warrant a noncompensable 
rating when they are slight and a 10 percent rating when they 
are moderate and disfiguring.  A severe scar warrants a 30 
percent evaluation, especially if it produces a marked or 
unsightly deformity of the eyelid, lip, or auricle.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).

Other possibly applicable codes include other codes for 
scars.  Scars which are superficial and poorly nourished, 
with repeated ulceration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2001).  Scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  Scars that limit the function of any part 
affected are rated based upon limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).

Analysis

When examined by VA in February 1999, it was noted that the 
veteran's face was not disfigured and that he could close his 
eyes tightly, although there was some loss of flexibility of 
the right lower eyelid.  

The evidence indicates that the veteran's facial scars are 
not disfiguring, and the veteran does not appear to so 
contend [see the October 2001 hearing transcript, page 10].  
The February 1999 VA examiner described the scar as non 
disfiguring.  The undersigned notes in passing that he had 
the opportunity to observe the veteran during the October 
2001 hearing and could not readily discern the facial scars 
[hearing transcript, page 10].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  The Board has 
therefore undertaken to determine whether the veteran's 
facial scars could be more appropriately rated under another 
diagnostic code.

The record does not indicate that there is ulceration, 
tenderness or demonstrable pain, and the veteran does not 
appear to contend otherwise.  Accordingly, the Board does not 
believe that Diagnostic Codes 7803 or 7804 are for 
application in this case.
The evidence does not indicate that the veteran's vision is 
affected, so the Board does not believe that the diagnostic 
codes found in 38 C.F.R. § 4.84a (2001) [diseases of the eye] 
is appropriate in this case.  In that connection, there is no 
indication that there is a loss of a portion of the eyelid, 
which in any event would be rated under Diagnostic Code 7800, 
the code which is currently used.  See Diagnostic Code 6032.

In essence, the veteran contends that his scar causes 
functional loss.  It therefore appears that consideration of 
Diagnostic Code 7805 is appropriate in this case.  As noted 
above, under Diagnostic Code 7805, scars may be rated on 
limitation of the part affected. In this case, the part 
affected is the eyelid.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8205 (2001), paralysis of the fifth trigeminal cranial 
nerve warrants a 10 percent evaluation if incomplete and 
moderate; 30 percent if incomplete and severe; and 50 percent 
if complete.

The word "moderate" is not defined in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2001).  "Moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  Webster's New World Dictionary, Third 
College Edition (1988) at 871.
  
The question which therefore must be answered by the Board is 
whether the loss of function of the veteran's eyelid 
approximates moderate paralysis, which would allow for the 
assignment of a 10 percent rating under Diagnostic Codes 7805 
and 8205.  After having carefully considered the matter, the 
Board cannot identify evidence which indicates that moderate 
paralysis of the eyelid exists.  Indeed,  
neurological examination in February 1999, including 
specifically of the cranial nerves, was pertinently negative.

The Board has no reason to doubt that the veteran's right 
eyelid may be slow to close at times.  However, the 
preponderance of the medical and other evidence of record 
does not indicate that there exists or approximates a 
moderate level of paralysis.  There is no functional 
impairment beyond some loss of flexibility of the right lower 
eyelid.  It appears, in short, that the level of function of 
the right eyelid is normal or nearly normal.  Accordingly, 
the Board does not believe that a compensable disability 
rating may be assigned for the veteran's facial scars under 
Diagnostic Codes 7805 and 8205.  See 38 C.F.R. § 4.31 (2001).

In summary, the disability picture for the veteran's service-
connected residuals of a right orbital fracture with facial 
scars does not more nearly approximate the criteria for a 
compensable evaluation.  Therefore, his claim for entitlement 
to a compensable evaluation for service-connected residuals 
of a right orbital fracture with facial scars is denied.

4.  Entitlement to a compensable evaluation for residuals of 
a right mandibular fracture.

The appellant is seeking a compensable evaluation for his 
service-connected residuals of a right mandibular fracture, 
which causes his jaw to pop and snap.

Factual Background

As noted above, the veteran's service medical records reveal 
that he incurred a mandibular fracture in a motorcycle 
accident in September 1987.  The veteran complained on his 
retirement medical history report in July 1998 of 
temporomandibular joint (TMJ) dysfunction.  It was noted on 
physical examination in July 1998 that the veteran's jaw 
opened at an angle with popping of the TMJ.  

The veteran did not complain of any jaw disability on VA 
compensation evaluation in February 1999 and no mandibular 
abnormality was noted.  VA neurological examination in 
February 1999 did not show any facial weakness or sensory 
loss.  

The veteran testified at his October 2001 hearing that his 
jaw pops and snaps [hearing transcript page 12]) and that he 
does not have any problem chewing. 

Law and regulations

The veteran is currently assigned a noncompensable evaluation 
for his service-connected residuals of a right mandibular 
fracture under 38 C.F.R. § 4.150, Diagnostic Code 9904 (2001) 
[mandible, malunion of]. The evaluation of malunion of the 
mandible is based upon the degree of motion and relative loss 
of masticatory function.  Slight displacement of the mandible 
warrants a noncompensable evaluation, while moderate 
displacement is required for a 10 percent evaluation; severe 
displacement warrants a 20 percent evaluation.  

Another possibly applicable code is Diagnostic Code 9905.  A 
10 percent evaluation is assigned for limitation of motion of 
the temporomandibular articulation when either range of 
lateral excursion is 0-4 mm or when the inter-incisal range 
is 31-40 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2001).

Analysis

The veteran's service-connected jaw disability is evaluated 
under the applicable schedular criteria based upon the degree 
of motion and relative loss of masticatory function.  The 
Board notes that the veteran's only complaint with respect to 
his right mandibular fracture is of popping and snapping of 
the jaw.  The veteran testified at his personal hearing in 
October 2001 that he did not have any problem with 
mastication and that he could open his jaw wide [see the 
October 2001 hearing transcript, page 13].  No facial 
disability or limitation of the temporomandibular 
articulation was noted on VA examination in February 1999.  
The veteran has not been receiving medical treatment for this 
disability.  

Consequently, although the Board appreciates that the 
veteran's jaw may be an annoyance to him, because there is no 
evidence of loss of motion or function of the jaw, the 
disability picture for the veteran's service-connected 
residuals of a right mandibular fracture does not approximate 
the criteria for a compensable evaluation under either 
Diagnostic Code 9904 or 9905.  His claim for entitlement to a 
compensable evaluation for service-connected right mandibular 
fracture is therefore denied.

5.  Entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities.

The appellant is also seeking a 10 percent evaluation for his 
multiple service-connected disabilities under the provisions 
of 38 C.F.R. § 3.324 (2001).  

Law and regulations

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the 
Schedule, the rating agency is authorized to apply a 10 
percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2001). 

Analysis

As discussed in greater detail above, service connection is 
in effect, with noncompensable evaluations assigned, for 
hypertension, headaches, residuals of a right orbital 
fracture with facial scars and residuals of a right 
mandibular fracture.  

The veteran has submitted no evidence whatsoever showing that 
his service-connected disabilities, alone or in concert, 
interfere with his employability. He has not complained of 
any significant functional disability due to any of his 
service-connected disabilities.  Significantly, he testified 
in October 2001 that his headaches did not affect his job 
performance and that he did not have any problems chewing.  
He has not noted any functional problem related to his 
hypertension.  Although he has complained of some drooping of 
the right eyelid, there is no indication that this interferes 
with his employability.  

Moreover, VA examinations in February 1999 did not find any 
functional defect due to the veteran's service-connected 
disabilities.  The veteran has submitted no other evidence 
suggesting interference with employability as a result of his 
service connected disabilities.

In the absence of any evidence suggesting that the veteran's 
noncompensable service-connected disabilities clearly 
interfere with normal employability, the Board concludes that 
the criteria for entitlement to a compensable evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 have not been met, and the claim for that 
benefit must be denied.

Fenderson considerations

As noted by the Board above, in Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence does not indicate that any 
of the veteran's four service-connected disabilities have 
changed appreciably during the period here under 
consideration.  That is, there is no medical or other 
evidence of record which stands for the proposition that the 
severity of any of the four disabilities approximated, at any 
time after he left service, that which would call for 
The assignment of a compensable disability rating.  
Accordingly, there is no reason why stages ratings should be 
assigned.

Extraschedular consideration

The March 1999 rating decision concluded that referral of any 
of the veteran's service-connected disabilities to the 
Director of VA Compensation and Pension Service for 
extraschedular evaluation was not warranted.  Since the 
matter of an extraschedular evaluation has been adjudicated 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2001) in connection with 
the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996) [the question of an extraschedular rating is a 
component of the appellant's claim for an increased rating]; 
see also VAOPGCPREC 6-96 [the Board may deny extraschedular 
ratings, provided that the RO has fully adjudicated the issue 
and followed appropriate appellate procedure].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2001).

The four service-connected disabilities have been discussed, 
separately and at length, above.  The Board has been unable 
to identify an exceptional or unusual disability picture 
presented by any of these disabilities.  Indeed, it does not 
appear that the veteran is contending that his service-
connected disabilities create an exceptional or unusual 
disability picture.

The record does not show that the veteran has required 
hospitalization recently for any of his service-connected 
disabilities.  Indeed, it does not appear that he is being 
treated medically for any of these disabilities.  
Additionally, as discussed in connection with 38 C.F.R. 
§ 3.324 immediately above, there is not shown to be evidence 
of marked interference with employment due to the 
disabilities.  In essence, there is no indication in the 
record that the average industrial impairment resulting from 
the service-connected disabilities would be in excess of that 
contemplated by the assigned noncompensable ratings.  
Moreover, there is no evidence that any of the veteran's 
service-connected disabilities present an exceptional or 
unusual disability picture.  As discussed above, the 
examining VA physicians in February 1999 did not identify any 
significant objective clinical manifestation of any of the 
service-connected disabilities at issue.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

A compensable rating for hypertension is denied.  

A compensable rating for headaches is denied. 

A compensable rating for a right orbital fracture with facial 
scars is denied.  

A compensable rating for a right mandibular fracture is 
denied.  

A 10 percent evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

